DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on November 16, 2020, is a continuation of an international PCT application, filed on May 14, 2019, and claims priority to a foreign application, filed on May 16, 2018.
Response to Amendment
This Office action is in response to the amendment and arguments on May 17, 2022. Claims 1, 3, 4, 6, 7, 10, 13, 15, 16 and 18-20 were amended. Claims 2, 11 and 14 were canceled. Claims 1, 3-10, 12, 13 and 15-20 are pending in the present U.S. non-provisional application.
Response to Arguments
The arguments (pages 8-14) have been considered, but they are considered as not sufficient to overcome all rejections from the previous Office action.
The arguments (pages 8-9) directed to the requirement for information under 37 CFR 1.105 have been considered. The arguments do not constitute a complete reply because they do not reply to each enumerated requirement for information giving either the information required or a statement that the information required to be submitted is unknown and/or is not readily available to the party or parties from which it was requested. MPEP 704.12(b). Since the reply appears to be a bona fide attempt to advance the application to final action despite the apparently inadvertent omission, the amendment is simply acted upon and a final Office action is issued with the requirement maintained. MPEP 714.03. Accordingly, the requirement for information under 37 CFR 1.105 is maintained.
The arguments (pages 9-10) directed to the non-statutory double patenting rejections have been considered. The arguments are directed to the amendment, and considered as not sufficient to overcome the rejections. The arguments indicate that the scope of the amended claims is distinguished from the co-pending applications, however the subject matter of the amendment is considered as obvious by the previous citation of Virtej et al. at paragraph [0025]. Accordingly, the non-statutory double patenting rejections are maintained.
The arguments (page 10) directed to the rejections under 35 U.S.C. 112 have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the rejections. Accordingly, the rejections under 35 U.S.C. 112 are withdrawn.
The arguments (page 10) directed to the rejections under 35 U.S.C. 101 have been considered. The arguments are directed to the amendment, and considered as sufficient to overcome the rejections. Accordingly, the rejections under 35 U.S.C. 101 are withdrawn.
The arguments (pages 10-14) directed to the rejections under 35 U.S.C. 102 have been considered. The arguments are directed to the amendment, and considered as not sufficient to overcome the rejections. The arguments indicate that Virtej does not disclose any of the four alternatives that are recited by the amendment, only that the UE in Virtej may continue performing idle state euCA measurement after cell reselection. However, Virtej discloses at least the second and fourth alternatives via the SIB5 of the target cell including no configuration for the euCA idle state measurement (Virtej, para. [0025], “The UE may continue performing idle state euCA measurement after cell reselection. If the ongoing idle state measurement is configured only via SIB5 in the source cell, then after cell reselection, if the SIB5 of the target cell includes the idle state measurement configuration, the UE can continue performing IDLE state measurement and can update the configuration according to the SIB5 of the target cell. Alternatively, after cell reselection, if the SIB5 of the target cell includes no configuration for the idle state measurement, the UE can stop performing idle state measurement.” emphasis added.) In order to forego future amendments that are generally obtuse, laden with indirect language, and overly broad, it is noted that paragraphs [0003] and [0004] of the specification characterize the first and third alternatives as admitted prior art. It is also noted that a lack of novelty is the epitome of obviousness. In re May, 574 F.2d at 1089, 197 USPQ 601 (CCPA 1978). Accordingly, the rejections under 35 U.S.C. 102 are maintained.
Requirement for Information
The applicants and assignees of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of the present U.S. non-provisional application.
The information is required to complete the background description in the disclosure by documenting the prior art LTE system, to document the level of skill and knowledge in the art of wireless telecommunication systems, and to enter into the record the art suggested by the applicant as relevant to the examination of the present U.S. non-provisional application.
In response to this requirement, agree or disagree to the stipulation of each of the following assertions of facts: 
(I) The background section of the specification at paragraphs [0003] and [0004] indicates that at least the independent claims were known in the prior art LTE system with the exception that “no relevant solution is available for how the terminal should control a terminal behavior.”
In response to this requirement, provide answers to each of the following interrogatories eliciting factual information:
(A) In response to this requirement, provide a copy of each of the items of prior art referred to in the background section of the present U.S. non-provisional application.
(B) In response to this requirement, provide copies of each publication which any of the applicants authored or co-authored and which describe the disclosed subject matter.
(C) In response to this requirement, provide the title, citation and copy of each publication that is a source used for the description of the prior art in the disclosure. For each publication, please provide a concise explanation of that publication’s contribution to the description of the prior art.
(D) In response to this requirement, provide the title, citation and copy of each publication that any of the applicants relied upon to develop the disclosed subject matter that describes the applicant’s invention, particularly as to developing the claimed invention. For each publication, please provide a concise explanation of the reliance placed on that publication in the development of the disclosed subject matter.
(E) In response to this requirement, provide the title, citation and copy of each publication that any of the applicants relied upon to draft the claimed subject matter. For each publication, please provide a concise explanation of the reliance placed on that publication in distinguishing the claimed subject matter from the prior art.
(F) In response to this requirement, state whether any search of prior art was performed. If a search was performed, please state the citation for each prior art collection searched. If any art retrieved from the search was considered material to demonstrating the knowledge of a person having ordinary skill in the art to the disclosed subject matter, please provide the citation for each piece of art considered and a copy of the art.
(G) In response to this requirement, state the specific improvements of the subject matter of the claimed invention over the disclosed prior art and indicate the specific elements of the claimed invention that provide those improvements.
In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter that is found in the applicant’s disclosure.
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement. This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the applicant’s first complete communication responding to this requirement. Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.
The applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56. Where the applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.
This requirement is part of the enclosed Office action. A complete reply to the enclosed Office action must include a complete reply to this requirement. The time period for reply to this requirement is the same as the time period for reply to the enclosed Office action.
Double Patenting
Claims 1, 3-10, 12, 13 and 15-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-20 of U.S. Patent Application No. 17/133,011 in view of Virtej et al. (US 2021/0105707 A1). The claims at issue for consideration are not identical, however for the supposedly more narrow aspects of the present claims, Virtej et al. provides prior art disclosure and suggestions for the claimed invention, such as controlling at least one of the measurement configuration information, a measurement validity timer, a measurement behavior, and a measurement result based on the first system message (Virtej, para. [0025], “The UE may continue performing idle state euCA measurement after cell reselection. If the ongoing idle state measurement is configured only via SIB5 in the source cell, then after cell reselection, if the SIB5 of the target cell includes the idle state measurement configuration, the UE can continue performing IDLE state measurement and can update the configuration according to the SIB5 of the target cell. Alternatively, after cell reselection, if the SIB5 of the target cell includes no configuration for the idle state measurement, the UE can stop performing idle state measurement.”) The prior art disclosure and suggestions of Virtej et al. are for reasons of enabling fast cell access when the UE is transitioning from an idle or inactive state to a connected state (Virtej, para. [0021], “More particularly, certain embodiments relate to enabling fast (small) cell access when UE is transitioning from idle or inactive state to connected state. This may reduce the latency of the CA/DC/EN-DC connection setup. Certain embodiments may be directly relevant to various aspects of enhanced utilization of CA (euCA). The method of certain embodiments is not limited to usage in LTE but can also be applied to other wireless systems such as, for example, NR.”) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art, for reasons of enabling fast cell access when the UE is transitioning from an idle or inactive state to a connected state.
Claims 1, 3-10, 12, 13 and 15-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-20 of U.S. Patent Application No. 17/134,464 in view of Virtej et al. (US 2021/0105707 A1). The claims at issue for consideration are not identical, however for the supposedly more narrow aspects of the present claims, Virtej et al. provides prior art disclosure and suggestions for the claimed invention, such as controlling at least one of the measurement configuration information, a measurement validity timer, a measurement behavior, and a measurement result based on the first system message (Virtej, para. [0025], Id.) The prior art disclosure and suggestions of Virtej et al. are for reasons of enabling fast cell access when the UE is transitioning from an idle or inactive state to a connected state (Virtej, para. [0021], Id.) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art, for reasons of enabling fast cell access when the UE is transitioning from an idle or inactive state to a connected state.
Claims 1, 3-10, 12, 13 and 15-20 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-20 of U.S. Patent Application No. 17/159,812 in view of Virtej et al. (US 2021/0105707 A1). The claims at issue for consideration are not identical, however for the supposedly more narrow aspects of the present claims, Virtej et al. provides prior art disclosure and suggestions for the claimed invention, such as controlling at least one of the measurement configuration information, a measurement validity timer, a measurement behavior, and a measurement result based on the first system message (Virtej, para. [0025], Id.) The prior art disclosure and suggestions of Virtej et al. are for reasons of enabling fast cell access when the UE is transitioning from an idle or inactive state to a connected state (Virtej, para. [0021], Id.) Accordingly, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art, for reasons of enabling fast cell access when the UE is transitioning from an idle or inactive state to a connected state.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, see http:// www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for all anticipation rejections set forth in this in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10, 12, 13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Virtej et al. (US 2021/0105707 A1).
1. A measurement control method, applied to a terminal, wherein the terminal is configured with measurement configuration information for a non-connected state (Virtej, para. [0024], “The UE can be indicated an inter-frequency carrier to measure during the idle state. The indication regarding the carrier(s) for which the UE could do the idle measurements can be included in system information block 5 (SIB5) and dedicated radio resource control (RRC) signaling, including a valid timer…”), and the measurement control method comprises: 
obtaining a first system message sent by a network-side device (Virtej, para. [0025], “The UE may continue performing idle state euCA measurement after cell reselection. If the ongoing idle state measurement is configured only via SIB5 in the source cell, then after cell reselection, if the SIB5 of the target cell includes the idle state measurement configuration, the UE can continue performing IDLE state measurement and can update the configuration according to the SIB5 of the target cell. Alternatively, after cell reselection, if the SIB5 of the target cell includes no configuration for the idle state measurement, the UE can stop performing idle state measurement.”); and 
controlling at least one of the measurement configuration information, a measurement validity timer, a measurement behavior, and a measurement result based on the first system message (Virtej, para. [0025], “The UE may continue performing idle state euCA measurement after cell reselection. If the ongoing idle state measurement is configured only via SIB5 in the source cell, then after cell reselection, if the SIB5 of the target cell includes the idle state measurement configuration, the UE can continue performing IDLE state measurement and can update the configuration according to the SIB5 of the target cell. Alternatively, after cell reselection, if the SIB5 of the target cell includes no configuration for the idle state measurement, the UE can stop performing idle state measurement.” Id.);
wherein the first system message meets any one of the following conditions: 
the first system message does not contain first indication information, wherein the first indication information is used to indicate that the network-side device is capable of receiving a non-connected-state measurement result of the terminal (Virtej, para. [0025], “The UE may continue performing idle state euCA measurement after cell reselection. If the ongoing idle state measurement is configured only via SIB5 in the source cell, then after cell reselection, if the SIB5 of the target cell includes the idle state measurement configuration, the UE can continue performing IDLE state measurement and can update the configuration according to the SIB5 of the target cell. Alternatively, after cell reselection, if the SIB5 of the target cell includes no configuration for the idle state measurement, the UE can stop performing idle state measurement.” emphasis added. Id.); 
the first system message does not contain second indication information, wherein the second indication information is used to indicate that a cell supports a carrier aggregation enhancement function or a fast carrier activation and deactivation function (Virtej, para. [0025], “The UE may continue performing idle state euCA measurement after cell reselection. If the ongoing idle state measurement is configured only via SIB5 in the source cell, then after cell reselection, if the SIB5 of the target cell includes the idle state measurement configuration, the UE can continue performing IDLE state measurement and can update the configuration according to the SIB5 of the target cell. Alternatively, after cell reselection, if the SIB5 of the target cell includes no configuration for the idle state measurement, the UE can stop performing idle state measurement.” emphasis added. Id.); 
the first system message contains third indication information, wherein the third indication information is used to indicate that the network-side device is incapable of receiving a non-connected-state measurement result of the terminal (Virtej, para. [0025], “The UE may continue performing idle state euCA measurement after cell reselection. If the ongoing idle state measurement is configured only via SIB5 in the source cell, then after cell reselection, if the SIB5 of the target cell includes the idle state measurement configuration, the UE can continue performing IDLE state measurement and can update the configuration according to the SIB5 of the target cell. Alternatively, after cell reselection, if the SIB5 of the target cell includes no configuration for the idle state measurement, the UE can stop performing idle state measurement.” emphasis added. Id.); and 
the first system message contains fourth indication information, wherein the fourth indication information is used to indicate that a cell does not support a carrier aggregation enhancement function or a fast carrier activation and deactivation function (Virtej, para. [0025], “The UE may continue performing idle state euCA measurement after cell reselection. If the ongoing idle state measurement is configured only via SIB5 in the source cell, then after cell reselection, if the SIB5 of the target cell includes the idle state measurement configuration, the UE can continue performing IDLE state measurement and can update the configuration according to the SIB5 of the target cell. Alternatively, after cell reselection, if the SIB5 of the target cell includes no configuration for the idle state measurement, the UE can stop performing idle state measurement.” emphasis added. Id.)
3. The measurement control method according to claim 1, wherein the controlling the measurement configuration information comprises: 
retaining the measurement configuration information (Virtej, para. [0025], “The UE may continue performing idle state euCA measurement after cell reselection. If the ongoing idle state measurement is configured only via SIB5 in the source cell, then after cell reselection, if the SIB5 of the target cell includes the idle state measurement configuration, the UE can continue performing IDLE state measurement and can update the configuration according to the SIB5 of the target cell. Alternatively, after cell reselection, if the SIB5 of the target cell includes no configuration for the idle state measurement, the UE can stop performing idle state measurement.” Id.); or 
releasing the measurement configuration information (Virtej, para. [0025], “The UE may continue performing idle state euCA measurement after cell reselection. If the ongoing idle state measurement is configured only via SIB5 in the source cell, then after cell reselection, if the SIB5 of the target cell includes the idle state measurement configuration, the UE can continue performing IDLE state measurement and can update the configuration according to the SIB5 of the target cell. Alternatively, after cell reselection, if the SIB5 of the target cell includes no configuration for the idle state measurement, the UE can stop performing idle state measurement.” Id.)
4. The measurement control method according to claim 1, wherein the controlling a measurement validity timer comprises: 
considering the measurement validity timer to have expired (Virtej, para. [0036], “At 125, the UE can evaluate whether the RSRP exceeds a predetermined threshold. If not, then at 130 the UE can stop measuring the cell and at 135 the UE can retain the serving cell configuration for T1 ms. Otherwise, at 140, the UE can evaluate whether a predetermined number, X, ms have passed since starting measurements. If so, then at 130 the UE can stop measuring the cell. Otherwise, at 145, the UE can determine whether traffic has arrived or a paging has been received. If not, then the method can loop back to 125.”); 
stopping the measurement validity timer (Virtej, para. [0036], “At 125, the UE can evaluate whether the RSRP exceeds a predetermined threshold. If not, then at 130 the UE can stop measuring the cell and at 135 the UE can retain the serving cell configuration for T1 ms. Otherwise, at 140, the UE can evaluate whether a predetermined number, X, ms have passed since starting measurements. If so, then at 130 the UE can stop measuring the cell. Otherwise, at 145, the UE can determine whether traffic has arrived or a paging has been received. If not, then the method can loop back to 125.” Id.); or 
suspending the measurement validity timer (Virtej, para. [0036], “At 125, the UE can evaluate whether the RSRP exceeds a predetermined threshold. If not, then at 130 the UE can stop measuring the cell and at 135 the UE can retain the serving cell configuration for T1 ms. Otherwise, at 140, the UE can evaluate whether a predetermined number, X, ms have passed since starting measurements. If so, then at 130 the UE can stop measuring the cell. Otherwise, at 145, the UE can determine whether traffic has arrived or a paging has been received. If not, then the method can loop back to 125.” Id.)
5. The measurement control method according to claim 4, wherein in a case that the measurement validity timer is suspended (Virtej, para. [0036], “At 125, the UE can evaluate whether the RSRP exceeds a predetermined threshold. If not, then at 130 the UE can stop measuring the cell and at 135 the UE can retain the serving cell configuration for T1 ms. Otherwise, at 140, the UE can evaluate whether a predetermined number, X, ms have passed since starting measurements. If so, then at 130 the UE can stop measuring the cell. Otherwise, at 145, the UE can determine whether traffic has arrived or a paging has been received. If not, then the method can loop back to 125.” Id.), the measurement control method further comprises: 
obtaining a second system message sent by the network-side device (Virtej, para. [0025], “The UE may continue performing idle state euCA measurement after cell reselection. If the ongoing idle state measurement is configured only via SIB5 in the source cell, then after cell reselection, if the SIB5 of the target cell includes the idle state measurement configuration, the UE can continue performing IDLE state measurement and can update the configuration according to the SIB5 of the target cell. Alternatively, after cell reselection, if the SIB5 of the target cell includes no configuration for the idle state measurement, the UE can stop performing idle state measurement.” Id.); and 
continuing to run the measurement validity timer (Virtej, para. [0036], “At 125, the UE can evaluate whether the RSRP exceeds a predetermined threshold. If not, then at 130 the UE can stop measuring the cell and at 135 the UE can retain the serving cell configuration for T1 ms. Otherwise, at 140, the UE can evaluate whether a predetermined number, X, ms have passed since starting measurements. If so, then at 130 the UE can stop measuring the cell. Otherwise, at 145, the UE can determine whether traffic has arrived or a paging has been received. If not, then the method can loop back to 125.” Id.), wherein 
the second system message contains fifth indication information, and the fifth indication information is used to indicate that the network-side device is capable of receiving a non-connected-state measurement result of the terminal, or is used to indicate that a cell supports a carrier aggregation enhancement function or a fast carrier activation and deactivation function (Virtej, para. [0025], “The UE may continue performing idle state euCA measurement after cell reselection. If the ongoing idle state measurement is configured only via SIB5 in the source cell, then after cell reselection, if the SIB5 of the target cell includes the idle state measurement configuration, the UE can continue performing IDLE state measurement and can update the configuration according to the SIB5 of the target cell. Alternatively, after cell reselection, if the SIB5 of the target cell includes no configuration for the idle state measurement, the UE can stop performing idle state measurement.” Id.)
6. The measurement control method according to claim 1, wherein the controlling a measurement behavior comprises: 
continuing measurement by the terminal in a current non-connected state until the measurement validity timer that the terminal is running expires (Virtej, para. [0036], “At 125, the UE can evaluate whether the RSRP exceeds a predetermined threshold. If not, then at 130 the UE can stop measuring the cell and at 135 the UE can retain the serving cell configuration for T1 ms. Otherwise, at 140, the UE can evaluate whether a predetermined number, X, ms have passed since starting measurements. If so, then at 130 the UE can stop measuring the cell. Otherwise, at 145, the UE can determine whether traffic has arrived or a paging has been received. If not, then the method can loop back to 125.” Id.); or 
stopping measurement by the terminal in a current non-connected state (Virtej, para. [0036], “At 125, the UE can evaluate whether the RSRP exceeds a predetermined threshold. If not, then at 130 the UE can stop measuring the cell and at 135 the UE can retain the serving cell configuration for T1 ms. Otherwise, at 140, the UE can evaluate whether a predetermined number, X, ms have passed since starting measurements. If so, then at 130 the UE can stop measuring the cell. Otherwise, at 145, the UE can determine whether traffic has arrived or a paging has been received. If not, then the method can loop back to 125.” Id.)
7. The measurement control method according to claim 1, wherein the controlling a measurement result comprises: 
releasing a non-connected-state measurement result of the terminal (Virtej, para. [0037], “…At 150, the UE can measure carriers f1 and f2 (the measurement of these can be started when the transition to RRC connected mode is triggered, e.g. after new traffic arrives or paging is received from the network at 145). Finally, at 155, the UE can report the measurements to the network (NW). Optionally, if the UE has measured the previous SCell(s) recently to have good quality (for example, RSRP above threshold), it could report that to the network already before reporting at 155 if it takes longer to obtain measurements of carriers f1 & f2 (i.e. if UE is able to report previous SCell measurements sooner). This could be for example the case if the traffic arrives before X ms has passed (or soon after that) since starting measurements at 120. Alternatively, in another example, if the previous SCell(s) has still good quality based on UE's measurements in idle/inactive state, the step 150 could be omitted and UE would directly report the measurements of the previous SCell(s) at 155.”); or 
retaining a non-connected-state measurement result of the terminal until the terminal reports the measurement result to the network-side device (Virtej, para. [0037], “…At 150, the UE can measure carriers f1 and f2 (the measurement of these can be started when the transition to RRC connected mode is triggered, e.g. after new traffic arrives or paging is received from the network at 145). Finally, at 155, the UE can report the measurements to the network (NW). Optionally, if the UE has measured the previous SCell(s) recently to have good quality (for example, RSRP above threshold), it could report that to the network already before reporting at 155 if it takes longer to obtain measurements of carriers f1 & f2 (i.e. if UE is able to report previous SCell measurements sooner). This could be for example the case if the traffic arrives before X ms has passed (or soon after that) since starting measurements at 120. Alternatively, in another example, if the previous SCell(s) has still good quality based on UE's measurements in idle/inactive state, the step 150 could be omitted and UE would directly report the measurements of the previous SCell(s) at 155.” Id.)
8. The measurement control method according to claim 1, wherein the measurement configuration information comprises at least one of a measurement duration, a measured frequency, a measured bandwidth or bandwidth part, a valid measurement area or target measurement area, a measurement type, and a measurement report threshold (Virtej, para. [0024], Id.)
9. The measurement control method according to claim 1, wherein the non-connected state comprises at least one of an idle state and an inactive state (Virtej, para. [0024], Id.)
10. A measurement control method, applied to a network-side device (Virtej, paras. [0024], [0025], Id.) and comprising: 
sending a first system message to a terminal, wherein the terminal is configured with measurement configuration information for a non-connected state, and the first system message is used for the terminal to control at least one of the measurement configuration information, a measurement validity timer, a measurement behavior, and a measurement result (Virtej, paras. [0024], [0025], Id.);
wherein the first system message meets any one of the following conditions: 
the first system message does not contain first indication information, wherein the first indication information is used to indicate that the network-side device is capable of receiving a non-connected-state measurement result of the terminal (Virtej, para. [0025], Id.); 
the first system message does not contain second indication information, wherein the second indication information is used to indicate that a cell supports a carrier aggregation enhancement function or a fast carrier activation and deactivation function (Virtej, para. [0025], Id.); 
the first system message contains third indication information, wherein the third indication information is used to indicate that the network-side device is incapable of receiving a non-connected-state measurement result of the terminal (Virtej, para. [0025], Id.); and 
the first system message contains fourth indication information, wherein the fourth indication information is used to indicate that a cell does not support a carrier aggregation enhancement function or a fast carrier activation and deactivation function (Virtej, para. [0025], Id. cf. Claim 1).
12. The measurement control method according to claim 10, further comprising:
sending a second system message to the terminal, wherein in a case that the terminal has suspended the measurement validity timer (Virtej, para. [0036], Id.), the second system message is used for the terminal to continue to run the measurement validity timer (Virtej, para. [0025], Id.), wherein 
the second system message contains fifth indication information, and the fifth indication information is used to indicate that the network-side device is capable of receiving a non-connected-state measurement result of the terminal, or is used to indicate that a cell supports a carrier aggregation enhancement function or a fast carrier activation and deactivation function (Virtej, para. [0025], Id. cf. Claim 5).
13. A terminal, comprising a memory, a processor, and a program stored in the memory and capable of running on the processor, wherein when being executed by the processor (Virtej, FIG. 3), the program implements: 
obtaining a first system message sent by a network-side device; wherein the terminal is configured with measurement configuration information for a non- connected state (Virtej, paras. [0024], [0025], Id.); and 
controlling at least one of the measurement configuration information, a measurement validity timer, a measurement behavior, and a measurement result based on the first system message (Virtej, paras. [0024], [0025], Id.);
wherein the first system message meets any one of the following conditions: 
the first system message does not contain first indication information, wherein the first indication information is used to indicate that the network-side device is capable of receiving a non-connected-state measurement result of the terminal (Virtej, para. [0025], Id.); 
the first system message does not contain second indication information, wherein the second indication information is used to indicate that a cell supports a carrier aggregation enhancement function or a fast carrier activation and deactivation function (Virtej, para. [0025], Id.); 
the first system message contains third indication information, wherein the third indication information is used to indicate that the network-side device is incapable of receiving a non-connected-state measurement result of the terminal (Virtej, para. [0025], Id.); and
the first system message contains fourth indication information, wherein the fourth indication information is used to indicate that a cell does not support a carrier aggregation enhancement function or a fast carrier activation and deactivation function (Virtej, para. [0025], Id. cf. Claim 1).
15. The terminal according to claim 13, wherein the program further implements: 
retaining the measurement configuration information (Virtej, para. [0025], Id.); or 
releasing the measurement configuration information (Virtej, para. [0025], Id. cf. Claim 3).
16. The terminal according to claim 13, wherein the program further implements: 
considering the measurement validity timer to have expired (Virtej, para. [0036], Id.); 
stopping the measurement validity timer (Virtej, para. [0036], Id.); or 
suspending the measurement validity timer (Virtej, para. [0036], Id. cf. Claim 4).
17. The terminal according to claim 16, wherein in a case that the measurement validity timer is suspended (Virtej, para. [0036], Id.), the program further implements: 
obtaining a second system message sent by the network-side device (Virtej, para.     [0025], Id.); and 
continuing to run the measurement validity timer (Virtej, para. [0036], Id.), wherein 
the second system message contains fifth indication information, and the fifth indication information is used to indicate that the network-side device is capable of receiving a non-connected-state measurement result of the terminal, or is used to indicate that a cell supports a carrier aggregation enhancement function or a fast carrier activation and deactivation function (Virtej, para. [0025], Id. cf. Claim 5).
18. A network-side device, comprising a memory, a processor, and a program stored in the memory and capable of running on the processor, wherein when being executed by the processor (Virtej, FIG. 3, Id.), the program implements the steps of the measurement control method according to claim 10.
19. A non-transitory computer-readable storage medium, wherein the computer-readable storage medium stores a program, and when being executed by a processor (Virtej, FIG. 3, Id.), the program implements the steps of the measurement control method according to claim 1.
20. A non-transitory computer-readable storage medium, wherein the computer-readable storage medium stores a program, and when being executed by a processor (Virtej, FIG. 3, Id.), the program implements the steps of the measurement control method according to claim 10.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Hong et al. (US 2019/0037425 A1) provides reference disclosure considered as relevant to the subject matter of the claimed invention (Hong, Abstract, “Provided are a method and apparatus for efficiently controlling carrier aggregation of a terminal in a network using LTE or a next generation radio access technology. The method of the terminal may include receiving IDLE mode measurement configuration information for measuring a channel state in an RRC IDLE mode from a base station, performing at least one of storing and applying the IDLE mode measurement configuration information, and transmitting IDLE mode measurement result information measured in the RRC IDLE mode based on the IDLE mode measurement configuration information to the base station.”)
This Office action has an enclosed requirement for information under 37 CFR 1.105. A complete reply to this Office action must include a complete reply to the enclosed requirement for information. The time period for reply to the enclosed requirement is the same as the time period for reply to this Office action.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476